DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 16-36 is/are pending.  Claim(s) 1-15 is/are canceled.

Information Disclosure Statement
The information disclosure statements filed 6/22/2020 and 9/29/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each lined through citation was not provided in the current or in the parent cases.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 32-33 and 36 are objected to because of the following informalities:  
Claim 32 recites “and non-deformable”, which should be “and the non-deformable” (last line). 
Claim 33 recites “30, second region”, which should be “30, the second region”. 
Claim 36 recites “a radially compressive forces”, which should be “a radially compressive force” (made singular).  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 16-18, 20-22, 24-25, and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-8 of U.S. Patent No. 10,709,549 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘549 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘549 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an accommodating IOL having a fluid chamber bounded by a non-deformable lens and a deformable chamber and an annular lens support, as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 30 recites the limitation "the annular lens support".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an annular lens support”.
Claim(s) 31-35 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa, et al (Niwa) (US 2009/0043384 A1).
Regarding Claim 16, Niwa teaches an accommodating intraocular lens (e.g. abstract, Figures 7-8), comprising: 
an annular lens support (e.g. Figure 7, annular periphery of the optic, #12) having an outer edge defining an outer periphery of the accommodating intraocular lens (e.g. Figures 7-8) and surrounding an optical axis of the accommodating intraocular lens (e.g. Figures 7-8); 
a non-deformable lens coupled to the annular lens support (#18); 
a deformable lens coupled to the annular lens support (#16) and spaced apart from the non-deformable lens (e.g. Figures 7-8); and 
a fluid filled chamber between the non-deformable lens and the deformable lens (#32), wherein the fluid filled chamber is an enclosed volume within the accommodating intraocular lens (e.g. Figures 7-8), and wherein the fluid filled chamber includes an axially-extending periphery portion extending generally parallel to the optical axis of the accommodating intraocular lens (e.g. Figures 7-8; anterior-posterior thickness at the periphery of the chamber) and surrounding at least a radially-inward portion of the fluid filled chamber (e.g. Figures 7-8), 
wherein the non-deformable lens is configured to displace along the optical axis (e.g. [0121]) and the deformable lens is configured to change in curvature about the optical axis when compressive force is applied to the annular lens support (e.g. [0121]).

Regarding Claim 17, the axially-extending periphery portion of the fluid filled chamber is positioned between an outer perimeter of the deformable lens and the annular lens support (e.g. Figure 8).
Regarding Claim 18, there is a haptic structure coupled with the annular lens support (e.g. Figure 7, #14) and positioned radially-outward from the annular lens support with respect to the optical axis of the accommodating intraocular lens (e.g. Figure 7).
Regarding Claim 19, the haptic structure is integrally formed with the annular lens support (e.g. Figures 7-8).
Claim 20, the haptic structure is configured to transmit a compressive force of an eye capsule of a patient to the annular lens support (e.g. [0138]).
Regarding Claim 21, the haptic structure surrounds the annular lens support (e.g. Figure 7).
Regarding Claim 22, the non-deformable lens is configured to move away from the deformable lens when compressive force is applied to the annular lens support (e.g. [0121]).
Regarding Claim 23, there is an annular membrane portion connecting the non-deformable lens to the annular lens support (e.g. Figure 8, #24).
Regarding Claims 24-25, the fluid in the fluid filled chamber comprises saline, a non-ionic solution, and/or silicone oil (e.g. [0130], dextran).
Regarding Claim 26, the deformable lens is located at a position anterior to the non-deformable lens (e.g. Figures 5-6).
Regarding Claim 27, there is a step at a radially outward perimeter of the non-deformable lens (e.g. Figure 8, #24).
Regarding Claim 28, there is a posterior surface of the non-deformable lens is convex (e.g. Figure 8).
Regarding Claim 29, an optical power of the fluid filled chamber increases when the curvature of the deformable lens is increased (e.g. [0018]).

Regarding Claim 30, Niwa teaches an accommodating intraocular lens (discussed supra for claim 16), comprising: 
a non-deformable lens (discussed supra for claim 16); 
a deformable lens coupled to the non-deformable lens around a periphery of the non-deformable lens (discussed supra for claim 16), 
wherein the deformable lens is aligned with the non-deformable lens along an optical axis (e.g. Figures 7-8); and 
an optical chamber between the non-deformable lens and the deformable lens (discussed supra for claim 16, fluid filled chamber of claim 16), wherein the optical chamber is an enclosed volume within the accommodating intraocular lens (discussed supra for claim 16), wherein the optical chamber contains an optical fluid (discussed supra for claims 16, 24-25), and wherein the optical chamber comprises a first region extending radially outward from the optical axis (the remaining region other than the second region discussed as follows) and a second region extending generally parallel to the optical axis at a radially-outermost portion of the optical chamber (region immediately adjacent the lenses forming the chamber); 
wherein the non-deformable lens is configured to displace along the optical axis (discussed supra for claim 16) and the deformable lens is configured to change in curvature about the optical axis when compressive force is applied to the annular lens support (discussed supra for claim 16).

Regarding Claim 31, the deformable lens is coupled to the non-deformable lens along the entire periphery of the non-deformable lens (e.g. Figures 7-8).
Regarding Claim 32, there is a haptic structure positioned radially outward from the second region of the optical chamber (e.g. Figure 7), wherein the haptic structure is configured to transmit a compressive force of an eye capsule of a patient to the deformable and non-deformable lenses (discussed supra for claim 20).
Regarding Claim 33, the second region of the optical chamber extends in an anterior direction (the second region has an anterior-posterior thickness and therefore extends anteriorly).
Regarding Claim 34, the deformable lens is positioned on an anterior side of the non-deformable lens (e.g. Figures 5-6).
Regarding Claim 35, the deformable lens is fixedly connected to the non-deformable lens (e.g. Figure 8).

Regarding Claim 36, Niwa teaches an accommodating intraocular lens (discussed supra for claim 16), comprising: 
a non-deformable lens (discussed supra for claim 16); 
a deformable lens coupled to the non-deformable lens (discussed supra for claim 16), wherein the deformable lens is aligned with the non-deformable lens along an optical axis (discussed supra for claim 30); 
a fluid chamber between the non-deformable lens and the deformable lens (discussed supra for claim 16), the fluid chamber comprising: 
an optical portion (discussed supra for claim 16); 
a peripheral portion surrounding the optical portion (discussed supra for claim 16); and 
an optical fluid within the optical portion and the peripheral portion (discussed supra for claim 16 and 24-25); and 
a wall extending generally parallel to the optical axis (e.g. Figure 8) and defining a portion of the peripheral portion of the fluid chamber (e.g. Figure 8); wherein the wall is configured to pivot in response to a radially compressive forces to force fluid from the peripheral portion to the optical portion of the fluid chamber (e.g. Figure 8, at #56 / #24 joint; [0018], [0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/10/2021